DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph W. Ragusa on 04/27/2021.
The application has been amended as follows: 
Claim 1, lines 20-21, change “points on the end surface which are distant by at most d/10” to “points on the end surface which are distant from the endpoint by at most d/10”.
Claim 1, line 22, change “distant axially by at most d/25” to “distant from the endpoint by at most d/25”.

Reasons For Allowance
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Astaix (WO 2015/014574) and Okihara (US 5,173,137).
Astaix discloses a tire 1 comprising: a tread 3, adapted to come into contact with the ground via a tread surface, and a crown 2, radially on the inside of the tread, and comprising a belt 10, the belt 0 4 comprising at least two layers and mainly comprising steel cords. Okihara teaches (in regards to nylon carcass cords) having ends of the cords cut diagonally, but a certain length of flat is left on the end [Figure 5b], resulting in a structure of end portions comprising an end surface 2a, having a distal end 7 (endpoint) positioned at the greatest possible distance from the base surface, wherein all points positioned at a distance from the endpoint that is less than half a diameter of the cord are positioned at a distance measured perpendicularly to the base surface of 0 from the endpoint. 
The claimed invention is directed to belt ply cord ends, made of metal, having a cylindrical cross section, configured for the purpose of reducing the penetration pressure and therefore preventing cracks. While Okihara teaches a very similar cord end geometry to the claimed geometry, the teachings are directed to carcass cords turnup ends, made of a polyamide, preferably having a flat cross section, and are configured for the purpose of preventing separation due to bead portion specific forces. Due to these key differences, Okihara fails to disclose, or render obvious in combination with Astaix, the limitations defining the chamfered, cylindrical, steel belt cord end geometry of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749